Title: From Thomas Jefferson to John Davidson, 30 March 1806
From: Jefferson, Thomas
To: Davidson, John


                        
                            Sir
                     
                            Washington Mar. 30. 06.
                        
                        The circumstance which has drawn attention to the reinclosure of the city lots, was the observation that
                            great obstructions are made to the outlets of the city by extensive inclosures in the North-Eastern quarter; which too are
                            not employed in raising garden stuff, or grass, or any other article which might accomodate the city, but are worn down in
                            Indian corn, & then turned out incapable of bringing any thing. therefore it was thought best that as fast as the
                            occupiers voluntarily withdrew their inclosures, that they should not be re-established, as the open grounds, employed as
                            a common in grass for the support of the cattle of the poor who depend much on them for subsistence, are of more value to
                            the city than inclosed & worn down with Indian corn.   observing however that the grounds you wish to reinclose between K
                            street, Massachuset’s avenue, 11th. & 14th. streets will not stop any important outlet, and desirous of yielding every
                            indulgence to proprietors not inconsistent with the general good, permission is given to re-inclose those grounds always
                            subject however to have the streets opened when the convenience of the city shall require it. Accept my salutations
                            & assurances of esteem.
                        
                            Th: Jefferson
                     
                        
                    